UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4294


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KIM A. PRATER,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      James P. Jones, Chief
District Judge. (1:01-cr-00018-jpj-1; 1:03-cr-00075-jpj-1)


Submitted:    March 10, 2009                 Decided:   March 27, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian K. Miller, LAW OFFICES OF BRIAN K. MILLER, P.C., Richmond,
Virginia, for Appellant. Julia C. Dudley, Acting United States
Attorney, Randy Ramseyer, Assistant United States Attorney,
Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kim   A.    Prater      appeals         the   district          court’s     order

revoking his supervised release and sentencing him to sixty-six

months’ imprisonment.            We have reviewed the record and find no

error.      Accordingly,         we    deny       his    motion     to    file        a   pro    se

supplemental brief and affirm.

               Prater was originally found guilty of ten counts of

filing false claims with the Internal Revenue Service; however,

after    two    substantial          assistance         motions   by      the    Government,

Prater    was    sentenced       to    only       eighteen     months’          imprisonment.

Prater was also convicted of failing to surrender for service of

sentence       and     sentenced         to       an     additional            four       months’

imprisonment.          Prater was sentenced to a period of supervised

release for both convictions.                 He began his supervised release

on February 14, 2005.

               Prater’s probation officer filed a supervised release

violation report that alleged sixteen separate violations.                                      At

the revocation hearing, the district court found that Prater

committed       each      of   the     alleged         violations        and    revoked         his

supervised release.            The district court then sentenced Prater to

six months’ imprisonment on each of the ten false claim counts

and an additional six months’ imprisonment on his failure to

surrender      conviction,       all    to    run       consecutively.            On      appeal,

Prater contends that his sentence was plainly unreasonable.

                                              2
             This court reviews a sentence imposed as a result of a

supervised release violation to determine whether the sentence

was plainly unreasonable.               United States v. Crudup, 461 F.3d

433, 438 (4th Cir. 2006).               The first step in this analysis is

whether the sentence was unreasonable.                         Id.        This court, in

determining reasonableness, follows generally the procedural and

substantive     considerations           employed         in     reviewing          original

sentences.     Id.    If a sentence imposed after a revocation is not

unreasonable, this court will not proceed to the second prong of

the analysis - whether the sentence was plainly unreasonable.

Id. at 439.

             Although   a   district          court     must   consider          the    policy

statements in Chapter Seven of the sentencing guidelines along

with the statutory requirements of 18 U.S.C. § 3583 (2006) and

18 U.S.C. § 3553(a) (2006), the district court ultimately has

broad discretion to revoke its previous sentence and impose a

term of imprisonment up to the statutory maximum.                                Crudup, 461

F.3d at 439 (quoting United States v. Lewis, 424 F.3d 239, 244

(2d   Cir.    2005)).       On     review,         this     court         will     assume   a

deferential appellate posture concerning issues of fact and the

exercise of discretion.          Id.

             Prater     argues         that       his     sentence          was        plainly

unreasonable    because     the    Government           failed       to   prove     that    he

obtained property by false pretenses.                     Prater contends that any

                                              3
representation that occurred in the transactions was as to a

future event, and Virginia law requires a misrepresentation of a

present or past fact.              Even assuming that Prater is correct, the

evidence in the record is more than sufficient to establish by a

preponderance          of        the     evidence          that    Prater           made        false

representations at the time he received the property.                                      See 18

U.S.C.     § 3583(e)(3)           (2006)       (providing         that    a    violation          of

supervised release need only be proven by a preponderance of the

evidence).        The district court did not err in relying on this

evidence     to    establish            that    Prater       violated         his    supervised

release.

             Prater’s sentence was also substantively reasonable.

Upon     revocation         of    his    supervised         release,      Prater         faced     a

possible    sentence         of    twenty-two         years’      imprisonment.             Prater

admitted to multiple violations of the terms of his supervised

release.          Moreover,            after    receiving         the     benefit          of    two

substantial assistance departures, Prater continued to engage in

financial crimes that defrauded innocent third parties.                                    We thus

conclude the district court did not err in sentencing Prater.

Accordingly,       we       deny        Prater’s      motion       to    file        a     pro    se

supplemental       brief         and    affirm       the   judgment       of    the      district

court.     We dispense with oral argument as the facts and legal

contentions       of    the       parties      are    adequately         presented         in    the



                                                 4
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    5